 Case 9:19-cr-00020-RC-KFG Document 1 Filed 04/03/19 Page 1 of 5 PageID #: 1



                      IN THE UNITED STATES DISTRICT COU T
                       FOR THE EASTERN DISTRICT OF TEXAS APR 0 3 2019
                                 LUFKIN DIVISION
                                                                      BY
UNITED STATES OF AMERICA                      §                       DEPUTY
                                              §
v.                                            §         No. 9:19CR2e
                                              §
JAMES VINCENT CHANEY                          §                e fKicuu

                                     INDICTMENT

THE U ITED STATES GRAND JURY CHARGES:

                                       Count One

                                                  Violation: 26 U.S.C. § 5861(d)
                                                  (Possession of an Unregistered
                                                  Destructive Device)

        On or about February 27, 2019, in Polk County, Texas, in the Eastern District of

Texas, James Vincent Chaney, defendant, knowingly received and possessed, and

attempted to receive and possess, a destructive device, to wit, an incendiary device

consisting of a pyrotechnic composition which contained barium nitrate, strontium

carbonate, potassium perchlorate, sulfur, aluminum, magnalium and a pyrotechnic fuse,

not registered to him in the National Firearms Registration and Transfer Record.

       In violation of 26 U.S.C. § 5861(d).




Indictment - Page 1
 Case 9:19-cr-00020-RC-KFG Document 1 Filed 04/03/19 Page 2 of 5 PageID #: 2



                                   Count T o

                                                 Violation: 18U.S.C. § 922(g)(1)
                                                 (Possession of a Firearm by a Prohibited
                                                 Person)

        On or about the February 27, 2019, in the Eastern District of Texas, James Vincent

Chaney, defendant, after having been convicted of a crime punishable by imprisonment

for a term exceeding one year, to wit: Forgery, on November 29, 2007, in cause number


061212330, in the 9th Judicial District Court of Montgomery County, Texas, did

knowingly and unlawfully possess in and affecting interstate commerce a firearm, to wit:

one Kimber, Model 1911, .45 caliber pistol bearing serial number KU49952.

       In violation of 18 U.S.C. § 922(g)(1).



          NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
    (18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461, 26 U.S.C. § 5872 & 49 U.S.C. § 80303)

    1. The allegations contained in Counts one and two of this Indictment are hereby re¬

        alleged and incorporated by reference for the purpose of alleging forfeitures

       pursuant to Title 18, United States Code, Section 924(d)(1), Title 28, United States

        Code, Section 2461, Title 26, United States Code, Section 5872 and Title 49, United

        States Code, Section 80303.

   2. Upon conviction for the offense in violation of Title 18, United States Code, Section

       922(g)(1) set forth in Count two of this Indictment, the defendant, James Vincent

       Chaney, shall forfeit to the United States pursuant to Title 18, United States Code,

        Section 924(d)(1), Title 28, United States Code, Section 2461, Title 26, United

        States Code, Section 5872 and Title 49, United States Code, Section 80303, any

Indictment - Page 2
 Case 9:19-cr-00020-RC-KFG Document 1 Filed 04/03/19 Page 3 of 5 PageID #: 3



         firearms and ammunition involved in the commission of the offense, including, but

         not limited to: one Kimber, Model 1911, .45 caliber pistol bearing serial number

         KU49952.

    3. If any of the property described above, as a result of any act or omission of the

         defendant:

            a. cannot be located upon the exercise of due diligence;

            b. has been transferred or sold to, or deposited with, a third party;

            c. has been placed beyond the jurisdiction of the court;

            d. has been substantially diminished in value; or

            e. has been commingled with other property which cannot be divided without

                difficulty,

The United States of America shall be entitled to forfeiture of substitute property pursuant

to Title 18, United States Code, Section 924(d)(1), Title 28, United States Code, Section

2461, Title 26, United States Code, Section 5872 and Title 49, United States Code, Section

80303.

       All pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461, 26 U.S.C. § 5872 & 49

U.S.C. § 80303.




                                                   A TRUE BILL


Indictment - Page 3
 Case 9:19-cr-00020-RC-KFG Document 1 Filed 04/03/19 Page 4 of 5 PageID #: 4




                                         GRAND JURY FOREPERSON




JOSEPH D. BROWN
UNITED STATUS ATTORNEY
            i         '   \
                          '   I

TOMMY T. COLEMAN                                          Date
SPECIAL ASSISTANT UNITED STATES ATTORNEY




Indictment - Pa e 4
 Case 9:19-cr-00020-RC-KFG Document 1 Filed 04/03/19 Page 5 of 5 PageID #: 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

UNITED STATES OF AMERICA §
                                              §
y.         §          No.             9T9CR
                                              §
JAMES VINCENT CHANEY §

                                 NOTICE OF PENALTY

                                         Count One

       Violation: 26 U.S.C. § 5861(d) - Possession of an Unregistered Destructive
                     Device

       Penalty: Imprisonment of not more than ten (10) years, a fine not to exceed
                    $10,000; and a term of supervised release of not more than three (3)
                      years.


       Special Assessment: $100.00



                                           Count Two

       Violation: 18 U.S.C. § 922(g)(1)

       Penalty: Possession of a Firearm by a Prohibited Person

                      Imprisonment of not more than ten (10) years, a fine not to exceed
                      $250,000 or twice the pecuniary gain to the defendant or loss to the
                      victim, or both imprisonment and a fine; and a term of supervised
                      release of not more than three (3) years. If the Court determines that
                      the defendant is an Armed Career Offender under 18 U.S.C. § 924(e),
                      imprisonment of not less than 15 years and not more than life, a fine
                      not to exceed $250,000 or twice the pecuniary gain to the defendant
                      or loss to the victim, or both; a term of supervised release of not more
                      than five (5) years.



       Special Assessment: $100.00




Indictment - Page 5
